Citation Nr: 1108492	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a lateral meniscus tear of the right knee with degenerative joint disease (claimed as right knee problems), currently rated 10 percent disabiling.


REPRESENTATION

Appellant represented by: Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled to appear for a Board hearing in August 2010. However, he failed to appear for this hearing and provided no explanation for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected lateral meniscus tear of the right knee with degenerative joint disease.  The Veteran was granted service connection for this disability in a March 1977 rating decision.  A disability rating of 10 percent was assigned effective as of November 29, 1976.  In March 2008, the Veteran submitted a claim stating that his service-connected right knee disability was more disabling than currently evaluated.  This rating was continued by the RO in June 2008.  The Veteran timely appealed.  His knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (for limitation of flexion).  

The Veteran stated in his June 2009 VA Form 9 that his right knee is more severe than described by the rating specialist.  The Veteran stated he is having difficulty ambulating, is using assistive devices, and his knee has "popped out of [the] joint so often that now it is hard for [him] to relax when the test is attempted[.]  It is very uncomfortable[,] unnerving[,] and painful when it pops out of [the] joint." 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

While the Veteran essentially states that his right knee disability has worsened in severity, the evidence of record demonstrates that the Veteran's last VA examination of his right knee was in April 2008.  While an examination is not required simply due to the passage of time, as it has been more than two years since the Veteran was last afforded a VA examination, and because there the Veteran alleged inaccuracies in the evidence, the Board finds that the Veteran should be afforded a new examination to determine the extent of his current disability before appellate review proceeds.  Therefore, the claim is remanded for a new VA examination and opinion.

Accordingly, the case is REMANDED to the AMC for the following action:

1. Schedule the Veteran for a VA examination to determine the current level of disability due to his service-connected lateral meniscus tear of the right knee with degenerative joint disease.  The examiner should review the claims folder and should note that review in the report.   A complete rationale for any opinion expressed must be included in the examination reports.

The examiner should set forth all orthopedic and muscular symptomatology associated with the Veteran's right knee disability, including any loss of range of motion during flare-ups, and any instability.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss or any additional loss of range of motion due to pain or any of the other symptoms noted above during flare-ups or with repeated use. 

2. Thereafter, the AMC should readjudicate the current claim in light of any evidence added to the record.  The Veteran and his representative should then be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


